       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JANARD WALTON, NYISHA WALTON                       *      CIVIL ACTION NO.
LEO TATE, AND TERRELL DORSEY                       *
                                                   *      JUDGE
VERSUS                                             *
                                                   *      MAGISTRATE
CANAL INSURANCE COMPANY,                           *
S&E TRANSPORT, LLC, JOHN STARKS                    *      JURY TRIAL
AND GEICO CASUALTY COMPANY                         *
(in its capacity as an uninsured/underinsured      *
motorist carrier)                                  *
* * * * * * * * * * * * * * * *

                                PETITION FOR REMOVAL

       NOW INTO COURT, through undersigned counsel, comes defendant, Canal Insurance

Company, and alleges and avers, as follows:

                                              1.

       The above entitled case has been filed in the Civil District Court for the Parish of

Orleans, State of Louisiana, Civil Docket Number 2018-11142, Div. “G”, and is now pending

therein. The original Petition for Damages was filed on November 5, 2018.

                                              2.

       Citation and a copy of the original Petition for Damages was served on Canal Insurance

Company, through the Louisiana Secretary of State, on or about December 12, 2018.

                                              3.

       Citation and a copy of the original Petition for Damages was served on Geico Casualty

Company, through the Louisiana Secretary of State, based upon information and belief, on or

about December 12, 2018. Geico Casualty Company is represented by George P. Riedel, Esq. of

the Law Office of Roberto Arostegui and consents to the removal of this matter. Written consent
       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 2 of 8



of Geico Casualty Company is attached hereto as Exhibit “A”.

                                                 4.

       Based on information and belief, S & E Transport, LLC and John Starks have not been

served with the Citation and a copy of the original Petition for Damages, so their consent to this

removal is not required. However, once S & E Transport, LLC and John Starks are served, they

will be represented by undersigned counsel, and will consent to the removal of this matter.

                                                 5.

       The aforementioned suit is a civil action filed by plaintiffs, Janard Walton, Nyisha

Walton, Leo Tate, and Terrell Dorsey.

                                                 6.

       Plaintiffs, Janard Walton, Nyisha Walton, Leo Tate, and Terrell Dorsey, seek an award of

damages against Defendants for injuries and damages allegedly arising out of an automobile

accident that occurred on or about November 6, 2017 at the intersection of Calliope and

Tchoupitoulas Street in the Parish of Orleans, State of Louisiana. Exhibit “B”.

                                                 7.

       Plaintiffs, Janard Walton, Nyisha Walton, Leo Tate, and Terrell Dorsey, are, upon

information and belief, persons of the age of majority and residents of and domiciled in the State

of Louisiana.

                                                 8.

       Defendant, Canal Insurance Company, is a foreign insurance company with its place of

incorporation and its principal place of business in the State of South Carolina.




                                                 2
       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 3 of 8



                                                9.

       Defendant, Geico Casualty Company, based on information and belief, is a foreign

insurance company with its place of incorporation and its principal place of business in the State

of Maryland.

                                               10.

       Defendant, S & E Transport, LLC, based upon information and belief, is a limited

liability company whose members are domiciled in the State of Arkansas.

                                               11.

       Defendant, John Starks, is a person of the full age of majority domiciled in and a citizen

of the State of Arkansas. Exhibit “C”.

                                               12.

       Defendant alleges that this Honorable Court has original jurisdiction over the entitled and

numbered cause pursuant to Article III of the United States Constitution and 28 U.S.C. §1332,

and that all Plaintiffs are diverse from all Defendants named in the Petition for Damages and,

upon information and belief, that the alleged damages of at least one of the plaintiffs exceed

$75,000.00, exclusive of interest and costs.

                                               13.

       Plaintiffs’ Petition for Damages alleges that defendant, John Starks, was operating a

vehicle on behalf of S & E Transport, LLC and caused an accident in which plaintiffs “suffered

severe and disabling injuries.” Exhibit “B”.

                                               14.

       Louisiana Code of Civil Procedure Article 893 specifically prohibits the pleading of the

amount of monetary damages sought. Plaintiffs’ Petition for Damages does not comply with the




                                                3
       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 4 of 8



Louisiana Code of Civil Procedure in that it does not contain a general allegation that the claims

are more or less than the requisite amount for federal court diversity jurisdiction, as is

specifically required by La.C.C.P. art. 893(A)(1).

                                               15.

       On or about January 3, 2019, undersigned counsel received Plaintiffs’ medical records

(Exhibit “D”) from Anthony J. Milazzo, III, Esq., counsel for Plaintiffs, that had not previously

been produced to Canal Insurance Company. More specifically, the new healthcare records

included reports showing that Janard Walton had undergone lumbar (9/13/2018) and cervical

(9/27/2018) epidural steroid injections, that Nyisha Walton had undergone lumbar (7/12/2018)

and cervical (7/26/2018) epidural steroid injections, and that Terrell Dorsey had undergone a

lumbar medial branch nerve block (7/12/2018), a lumbar facet radiofrequency ablation

(7/19/2018), and a cervical epidural steroid injection (8/2/2018). Exhibit “D”, in globo.

                                               16.

       Additionally, the medical records from Anthony J. Milazzo, III, Esq., also enclosed

medical bills totaling $11,238 for Janard Walton, $11,850 for Nyisha Walton, and $16,153 for

Terrelle Dorsey. Exhibit “D”, in globo.

                                               17.

       It reasonably appears that the alleged injuries and damages claimed by plaintiffs, Janard

Walton, Nyisha Walton, and Terrell Dorsey, as outlined above, exceed the sum of $75,000,

exclusive of interest and costs. Louisiana courts have held that in cases with similar types of

injuries alleged by plaintiffs, Janard Walton, Nyisha Walton, and Terrell Dorsey, the damages

may exceed $75,000. Routinely, un-operated herniation awards in Louisiana are in the range of

$75,000.00 to $100,000.00 in general damages, or even up to $150,000.00. Trahan v. Deville,




                                                4
       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 5 of 8



2005-1482 (La. App. 3 Cir. 5/10/06), 933 So. 2d 187, on reh'g (July 19, 2006), writ denied,

2006-2103 (La. 11/17/06), 942 So. 2d 534 ($75,000.00 for young woman who undergoes spinal

injections and therapy for unspecified neck and back injuries); Este’ v. State Farm Ins.

Companies, 96-99 (La. App. 3 Cir. 7/10/96); 676 So.2d 850 ($75,000.00 for cervical disc

herniation, cervical degenerative condition, constant pain); Smith v. Goetzman, 720 So.2d 39 (La.

Ap. 1 Cir. 1998) ($80,000.00 for automobile accident which caused moderate disc bulge and

depression with ongoing treatment); Fruge v. Hebert Oilfield Const., Inc., 2003-349 (La. App. 3

Cir. 10/1/03), 856 So. 2d 100, writ denied sub nom. Fruge v. Herbert Oilfield Const., Inc., 2003-

2997 (La. 1/30/04), 865 So. 2d 77 ($100,000.00 for lumbar herniation with possible future

surgery); Cagle v. Harrah’s Lake Charles, LLC, 2007-653 (La. App. 3 Cir. 12/12/07; 974 So.2d

34. ($150,000.00 for lumbar disc protrusion with radiculopathy with surgical recommendation.).

The jurisprudence is replete with awards that far exceed $75,000 for damages such as those

claimed by plaintiffs, Janard Walton, Nyisha Walton, and Terrell Dorsey, in this case.

                                               18.

       Accordingly, defendant, Canal Insurance Company, is entitled to remove this entire case

to this Honorable Court for disposition pursuant to the removal provisions of 28 U.S.C. §1441 et

seq., as amended, and through supplemental jurisdiction of Leo Tate’s claims pursuant to 28

U.S.C. §1367.

                                               19.

       The time in which Defendants herein may file a Petition for Removal in order to properly

remove this case has not yet expired. This Petition for Removal is filed within thirty days of

receipt of the Plaintiffs’ medical records from Anthony J. Milazzo, III, Esq., counsel for

Plaintiffs, on January 3, 2019, which was the first instance since the inception of the lawsuit in




                                                5
       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 6 of 8



which Defendants were provided sufficient written justification that the amount in controversy

for a claim exceeds the jurisdictional minimum. Exhibit “D”, in globo.

                                                 20.

       Defendant files herewith a copy of all process, pleadings, and orders served upon them in

this action, in globo, as Exhibit “E”.

                                                 21.

       In accordance with 28 U.S.C. §1446(d), Defendant will provide appropriate Notice of

Removal to plaintiffs, Janard Walton, Nyisha Walton, Leo Tate, and Terrell Dorsey, and to the

Clerk of Court for the Civil District Court for the Parish of Orleans, State of Louisiana, by filing

of the Notice of Removal into the record of the state court action.

                                         JURY DEMAND

                                                 22.

       Defendant, Canal Insurance Company, is entitled to and request a trial by jury on all

issues herein.

       WHEREFORE, defendant, Canal Insurance Company, prays that the suit entitled,

“Janard Walton, et al v. Canal Insurance Company, et al,” now pending in the Civil District

Court for the Parish of Orleans, State of Louisiana, Civil Docket Number 2018-11142, Div. “G”,

be removed to this, the United States District Court for the Eastern District of Louisiana, and for

trial by jury and all just and equitable relief as allowed by law.




                                                  6
Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 7 of 8




                         Respectfully submitted,

                         PERRIER & LACOSTE, L.L.C.

                         /s/ Michael W. Robertson
                         ______________________________________
                         GUY D. PERRIER (#20323)
                         MICHAEL W. ROBERTSON, ESQ. (#31943)
                         One Canal Place
                         365 Canal Street, Suite 2550
                         New Orleans, Louisiana 70130
                         Telephone: (504) 212-8820
                         Direct: (504) 212-8832
                         Facsimile: (504) 212-7285
                         Email: mrobertson@perrierlacoste.com




                                7
       Case 2:19-cv-00569-SSV-MBN Document 1 Filed 01/25/19 Page 8 of 8



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JANARD WALTON, NYISHA WALTON                  *           CIVIL ACTION NO.
LEO TATE, AND TERRELL DORSEY                  *
                                              *           JUDGE
VERSUS                                        *
                                              *           MAGISTRATE
CANAL INSURANCE COMPANY,                      *
S&E TRANSPORT, LLC, JOHN STARKS               *           JURY TRIAL
AND GEICO CASUALTY COMPANY                    *
(in its capacity as an uninsured/underinsured *
motorist carrier)                             *
* * * * * * * * * * * * * * * * * *

                                       CERTIFICATE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading was this day

forwarded to:

                             Anthony Milazzo, III
                             The King Firm, LLC
                             2912 Canal Street
                             New Orleans, LA 70119

                             George P. Riedel
                             Law Office of Roberto Arostegui
                             3510 N. Causeway Blvd., Suite 608
                             Metairie, LA 70002

either through the CM/ECF system, depositing a copy of same in the United States mail, first

class postage prepaid and properly addressed, by hand delivery, by email transmission, or via

facsimile transmission.

       New Orleans, Louisiana, this 25th day of January, 2019.


                                            /s/ Michael W. Robertson
                                            ______________________________________
                                            MICHAEL W. ROBERTSON
